354 F.2d 515
122 U.S.App.D.C. 383
Elizabeth DE GASTER, Joseph Philips and George Philips,individually, and as administrator with the will Annexed, ofthe Estate of Philip Philips, deceased, and of the Estate ofAdolph Philips, deceased, respectively, Appellants,v.Henry H. FOWLER, as Secretary of the Treasury of the UnitedStates of America, Appellee.
No. 19367.
United States Court of Appeals District of Columbia Circuit.
Nov. 23, 1965.

Appeal from the United States District Court for the District of Columbia; William B. Jones, Judge.  247 F. Supp. 511 (1963).
Mr. Samuel Herman, with whom Mr. William H. Collins, Washington, D.C., was on the brief, for appellants.
Mr. John C. Eldridge, Attorney, Department of Justice, with whom Asst. Atty. Gen. John W. Douglas, Mr. John C. Conliff, Jr., U.S. Atty. at the time the brief was filed, and Mr. Morton Hollander, Attorney, Department of Justice, were on the brief, for appellee.
Before WRIGHT, TAMM and LEVENTHAL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case came on to be heard on the record on appeal from the United States District Court for the District of Columbia, and was argued by counsel.


2
On consideration whereof, and this court being in general agreement with the excellent opinion filed by the District Court in this case,


3
It is ordered and adjudged by this court that the judgment of the District Court appealed from in this case be, and it is hereby, affirmed.